                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF WISCONSIN


NATHANIEL A. SHOWERS,

                           Plaintiff,

             v.                                       Case No. 20-CV-1245

LINDA R. KOSTERMAN,

                           Defendant.


                                        ORDER


      On October 7, 2020, the court screened Plaintiff Nathaniel A. Showers’s pro se

complaint filed under 42 U.S.C. § 1983, dismissed all but defendant Linda

Kosterman, and permitted him to proceed on an Eighth Amendment claim against

Kosterman. (ECF No. 8.) After two extensions of time, Showers moved for

reconsideration of the screening order (ECF No. 24) and “to make amendments to the

complaint” (ECF No. 25).

      Motions for reconsideration are necessary only to correct manifest errors of law

or fact or to present newly discovered evidence. Caisse Nationale de Credit v. CBI

Industries, 90 F.3d 1264, 1269 (7th Cir. 1996). They are not a vehicle for losing parties

to reargue issues decided against them. Id. at 1270. Showers does not assert that the

court committed a manifest error of law or fact in the screening order. He instead

states his disagreement with the screening order and seeks to add new information




        Case 2:20-cv-01245-WED Filed 12/14/20 Page 1 of 4 Document 27
about his claims against the dismissed defendants that Showers could have provided

in the complaint. The court will DENY Showers’s motion for reconsideration.

      Showers’s motion to amend fares no better. Under Federal Rule of Civil

Procedure 15, “[a] party may amend its pleading once as a matter of course within”

twenty-one days of service or within twenty-one days after service of a responsive

pleading. Fed. R. Civ. P. 15(a)(1). Showers filed his motion within twenty-one days of

the defendant’s answer. (ECF No. 20.) This court’s Local Rules require that any

amendment “must reproduce the entire pleading as amended, and may not

incorporate any prior pleading by reference.” Civil. L. R. 15(a). The amended pleading

“must be filed as an attachment to the motion to amend.” Civil. L. R. 15(b). “[D]istrict

courts may require strict compliance with their local rules,” even for pro se plaintiffs.

See Hinterberger v. City of Indianapolis, 966 F.3d 523, 528 (7th Cir. 2020); Smith v.

Adams, 804 F. App’x 390, 391 (7th Cir. 2020).

      Showers has not followed the court’s local rules. His motion to amend contains

only general allegations against several new defendants. He has not submitted an

amended pleading and does not mention his Eighth Amendment claim against

Kosterman. The court presumes that he does not wish to abandon that claim.

Showers is, in effect, attempting to amend his complaint with allegations spread

across multiple different documents, including his original complaint. The court does

not allow this type of piecemeal pleading. See Civil L. R. 15(a); Markovic v. Milwaukee

Secure Det. Facility, No. 19-CV-675-JPS, 2019 WL 6729198, at *1 (E.D. Wis. Dec. 11,

2019); Jenkins v. City of Kenosha, No. 17-CV-1779-JPS, 2018 WL 2727904, at *3 (E.D.




                                      2
        Case 2:20-cv-01245-WED Filed 12/14/20 Page 2 of 4 Document 27
Wis. June 6, 2018). Because Showers’s motion is unclear and incomplete and does not

comply with the court’s local rules, the court DENIES Showers’s request to make

amendments to the complaint.

      Given the early stage of this case, the court will grant Showers an opportunity

to properly amend his complaint. When writing his amended complaint, Showers

should provide the court with enough facts to answer to the following questions:

1) Who violated his constitutional rights?; 2) What did each person do to violate his

rights?; 3) Where did each person violate his rights?; and 4) When did each person

violate his rights? Showers’s amended complaint must include all claims he seeks to

pursue against all defendants he has named in his original complaint, motion for

reconsideration, and motion to amend his complaint. The amended complaint does

not need to be long or contain legal language or citations to statutes or cases, but it

does need to provide the court and each defendant with notice of what each defendant

allegedly did or did not do to violate his rights.

      The court is enclosing a blank complaint form. Showers must list in the caption

of his amended complaint all those defendants he intends to sue. He should use the

spaces on pages two and three to allege the key facts that give rise to the claims he

wishes to bring, and to describe which defendants he believes committed the

violations that relate to each claim. If the space is not enough, Showers may use up

to five additional sheets of paper. Showers is advised to include only those facts

necessary for the court to assess his claims. The amended complaint takes the place




                                      3
        Case 2:20-cv-01245-WED Filed 12/14/20 Page 3 of 4 Document 27
of the prior complaint and must be complete, without reference to his prior complaint

or motions.

      Showers must submit his amended complaint by January 28, 2021. If he fails

to submit his amended complaint by that time, or explain why he is unable to, this

case will move forward on Showers’s Eighth Amendment claim against defendant

Kosterman only. He will not be permitted to proceed against any other defendants.

      IT IS THEREFORE ORDERED that Showers’s motions for reconsideration

of the screening order (ECF No. 24) and to make amendments to the complaint (ECF

No. 25) are DENIED.

      IT IS FURTHER ORDERED that Showers must file an amended complaint

that complies with the instructions in this order on or before January 28, 2021, or

he will not be permitted to proceed on any new claims against any new defendants.

      IT IS FURTHER ORDERED that the Clerk’s Office mail Showers a blank

prisoner complaint form along with this order.

      Dated at Milwaukee, Wisconsin this 14th day of December, 2020.



                                             WILLIAM E. DUFFIN
                                             U.S. Magistrate Judge




                                      4
        Case 2:20-cv-01245-WED Filed 12/14/20 Page 4 of 4 Document 27
